Hallam, J.
(dissenting).
I do not justify the conduct of the prosecuting officer or the attitude of the court in permitting it. I think, however, the majority opinion exaggerates the damage caused by the use of such language in addressing a jury. Jurors are usually men of practical judgment and discrimination and intemperate language in argument is quite as likely to prejudice the advocate’s cause as to help it. It may be that, under some circumstances, such conduct would warrant a reversal. But, in view of the character of the defense in this case, it seems to me the conduct of the prosecutor was not sufficient to warrant setting aside the verdict of the jury. Defendant *310did not take the stand. He had a right to remain silent and the statute forbids that his silence be commented upon. We may, however, comment upon the fact that his companion Connors also remained silent. Had these two been the innocent men they claim to be, fraternizing with officers of the law 20 miles away, at the time this crime was committed, Connors’ testimony could not have left the ma/tter in much doubt.
In my judgment the case is one calling for the application of the wholesome rule laid down in State v. Nelson, 91 Minn. 143, 97 N. W. 652.